Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 1 of 12 Page ID #:70




                            Exhibit E
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 2 of 12 Page ID #:71




                           CLAIM CHART FOR US 8,408,904

            CLAIM                             Accused Device
     What is claimed is:
     1. A dental implant
     system comprising1
     a dental implant,      TruAbutment designs, promotes and sells its Accused
                            Products (abutments and locking screws) to be used
                            with a Straumann implant as set forth below:




                            TruAbutment’s website identifies Straumann bone-
                            level implants for which its Accused Products are
                            compatible and intended to be used. An example,
                            shown below, identifies the Straumann Bone Level
                            implants using the Small Connection (SC), Narrow



 1
  The preamble does not constitute a claim limitation and requires no citation to
 TruAbutment’s Accused Products.

                                          1
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 3 of 12 Page ID #:72




                          Connection (NC) and Regular Connection (RC)
                          CrossFit connection:2




                          Similar images advertise TruAbutment’s purported
                          “compatibility” with Straumann’s bone level implants
                          for the following TruAbutment product categories:
                                    • “DS” custom abutments,
                                    • “angulated screw channel” line,
                                    • An “All-on-T” line of multi-unit
                                        abutments,
                                    • “T:Loc” overdenture abutments, and
                                    • “Tru Base” and Cerec® Ti-Base titanium
                                        abutments.3

                          TruAbutment does admit (as set forth below) in its
                          FDA filings4 to having reverse engineered the
                          Straumann implant-to-abutment connection and
                          accordingly infringes the claimed implant system by
                          using a Straumann implant to design, manufacture and
                          test a complete implant system:

                          “Dimensional analysis and reverse engineering (OEM
                          implant bodies, OEM abutments, OEM fixation
                          screws) of the implant-to-abutment connection
                          platform were performed, including an assessment of
                          maximum and minimum dimensions of critical design
 2
   https://truabutment.com/pages/tru-abutment-ds
 3
   https://truabutment.com/pages/angulated-screw-channel;
 https://truabutment.com/pages/all-on-t; https://truabutment.com/pages/t-loc;
 https://truabutment.com/pages/tru-scan-body; https://truabutment.com/pages/ti-
 base; https://truabutment.com/collections/cerec%C2%AE-scan-post-
 kits/products/cerec%C2%AE-ti-base.
 4
   https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf (page 7).

                                         2
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 4 of 12 Page ID #:73




                         aspects, tolerances, and cross-sectional images of the
                         submission device and compatible implant body as well
                         as the OEM implant abutment and implant body. The
                         testing demonstrated implant to abutment compatibility
                         and has established substantial equivalency of the
                         proposed device with predicate devices. Clinical
                         testing was not necessary to establish substantial
                         equivalency of the device.”

     an abutment         TruAbutment designs, promotes and sells its abutment,
                         set forth below, to be used with a Straumann implant.




                               TruAbutment Abutment and Locking Screw5




                                        TruAbutment Abutment6



 5
   https://cdn.shopify.com/s/files/1/2355/9447/files/ASCAngled_3_print_web.
 pdf?10469545368638855821
 6
   The image set forth herein is a photo of an actual TruAbutment abutment.

                                        3
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 5 of 12 Page ID #:74




     and a threaded screw,   TruAbutment designs, promotes and sells a screw to be
                             used with its abutment set forth below to be used with a
                             Straumann implant.




                                          TruAbutment Locking Screw7

     the abutment being      Set forth below is an image of a TruAbutment
     provided with a         abutment. Also set forth below in pertinent part is a
     guiding and lock        portion of the FDA filing detailing the lock means
     means for associating   associated with the abutment.
     the abutment to the
     dental implant, the
     guiding and lock
     means comprising:




 7
  The image set forth herein is a photo of an actual TruAbutment screw sold to be
 used with its abutment and a Straumann implant.

                                            4
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 6 of 12 Page ID #:75




                           “The TruAbutment DS system includes patient-specific
                           abutments which are placed into the dental implant to
                           provide support for a prosthetic restoration. The
                           subject abutments are indicated for cemented or
                           “Screw- and Cement-Retained Prosthesis” (SCRP)
                           restorations. The patient-specific abutment and
                           abutment screw are made of Titanium grade Ti-6A1-
                           4V ELI (meets ASTM Standard FI 36). Each patient-
                           specific abutment is supplied with two identical screws
                           which are used for:

                           (1) For fixing into the endosseous implant
                           (2) For dental laboratory use during construction of
                           related restoration.

                           The abutment is placed over the implant shoulder and
                           mounted into the implant with the provided screw. All
                           manufacturing processes of TruAbutment DS are
                           conducted at the TruAbutment milling center and
                           provided to the authorized end-user as a final patient-
                           specific abutment.”8




 8
     https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf (pages 1-2).

                                          5
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 7 of 12 Page ID #:76




  a first conically
  tapered section;

                           The abutment has a first
                           conically tapered
                           section




  and a second non-
  tapered section
  arranged apically         The abutment has a second
  adjacent to the first     non-tapered section
  section,




                                       6
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 8 of 12 Page ID #:77




     the second section
     being provided with          The abutment has at
     an anti-rotational           least one anti-rotational
     means including at           protrusion
     least one protrusion
     extending radially
     with respect to the
     axis of the abutment
     and adapted to
     cooperate with the
     dental implant so as to
     provide rotational        TruAbutment’s FDA filing9 displays the implant-
     guidance to the           abutment connection for the combination of the
     abutment upon             TruAbutment DS abutment and Straumann Bone Level
     insertion thereof into    Implant. The FDA filing shows an anti-rotational
     the implant, and          means of the dental implant comprising a surface
                               extending radially with respect to a longitudinal axis of
                               the abutment and being adapted to cooperate with the
                               dental implant to provide rotational guiding to the
                               abutment upon insertion of the abutment into the dental
                               implant.

                                          TruAbutment’s FDA filing shows that
                                          its abutment is adapted to cooperate
                                          with a Straumann implant




 9
     https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf (page 3).

                                              7
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 9 of 12 Page ID #:78




  the dental implant       TruAbutment’s FDA filing admits that its abutment is
  being provided with a    designed to be compatible with a Straumann implant.
  complementary            The Straumann implant, as shown below, has a
  guiding and lock         complementary guiding and lock means as to that of
  means comprising:        the TruAbutment abutment.




  a first conically        The Straumann implant has a first conically tapered
  tapered section; and     section10




 10
      https://www.youtube.com/watch?v=Ji3Xa5bx6ig at 0:40.

                                          8
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 10 of 12 Page ID #:79




   a second section being The Straumann implant has an annular platform
   provided with an
   annular platform
   extending radially
   with respect to the
   axis of the dental
   implant and interposed
   between grooves,




   said annular platform    The annular platform of the Straumann implant
   being adapted to         provides rotational guidance to the TruAbutment
   cooperate with the       abutment
   abutment so as to
   provide rotational
   guidance to the
   abutment upon
   insertion thereof into
   the implant,


   wherein the dental       The Straumann implant has a threaded section apically
   implant further          to the annular platform
   comprises a threaded
   section arranged
   apically to the second
   section and




                                          9
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 11 of 12 Page ID #:80




   the abutment is             TruAbutment’s FDA filing states: “The abutments are
   adapted to axially hold     fixed to the underlying implant with an abutment screw
   the threaded screw for      ....”11
   fastening the abutment
   to the dental implant,      TruAbutment’s abutment shown below is designed to
                               hold the locking screw, which in turn is fastened to the
                               Straumann implant.




   wherein the overall         Testing has confirmed that the overall length of the first
   axial length of the first   and second sections of the TruAbutment abutment and
   and second sections of      the length of the screw will not allow the threads of the
   the abutment, the           screw to engage in the implant if the protrusion of the
   length of the threaded      abutment are held on the annular platform.
   screw and the position
   of the threaded screw
   within the abutment
   are selected such that
   threaded engagement
   of the threaded screw
   to the dental implant is
   not possible when the
   at least one protrusion
   is held in an
   intermediate position
   on the annular
   platform of the
   implant,



  11
       https://www.accessdata.fda.gov/cdrh_docs/pdf17/K172304.pdf at 4.

                                              10
Case 8:19-cv-00878-JLS-DFM Document 1-5 Filed 05/09/19 Page 12 of 12 Page ID #:81




   wherein the               The combination of the TruAbutment abutment and
   intermediate position     Straumann implant were tested when the guiding and
   is a position where the   lock means of those components were in an
   longitudinal axes of      intermediate position and were coaxial with each other.
   the guiding and lock
   means of the abutment
   and of the implant are
   coaxial with one
   another.




                                           11
